Citation Nr: 0712054	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-35 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an increased rating for service-connected 
rheumatoid arthritis, currently rated 20 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from May 1974 to July 2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision from the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO). 

In August 2003 and August 2004, the veteran withdrew the 
following issues on appeal: entitlement to increased ratings 
for asthma and a skin condition, and entitlement to total 
disability rating due to individual unemployability (TDIU).  

The veteran requested a Board hearing at the RO in July 2003.  
In August 2003, the veteran withdrew his request for such 
hearing.  His hearing request, therefore, is withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service-connected rheumatoid arthritis is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5002.  A Note to 
Diagnostic Code 5002 provides for an evaluation either based 
on an active disease process or based on chronic residuals, 
whichever provides for a higher rating.  Specifically, that 
Note states that the "ratings for the active process will not 
be combined with the residual ratings for limitation of 
motion or ankylosis."  Rather, it must be determined which of 
the two possible ratings, for the active process or for 
chronic residuals, provides for the higher evaluation and, 
then, the higher evaluation is to be assigned.

For rating chronic residuals, Diagnostic Code 5002 provides 
that for residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, rate under the appropriate 
Diagnostic Codes for the specific joint(s) involved.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

For rating the active disease process, Diagnostic Code 5002 
provides alternative means for assigning a 60 percent rating.  
First, it provides for a 60 percent rating when there is less 
than the criteria for a 100 percent rating but with weight 
loss and anemia productive of severe impairment of health 
and, secondly, it provides for a 60 percent rating when there 
are severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  For 
a 100 percent rating there must be constitutional 
manifestations with active joint involvement producing total 
incapacitation.

The veteran has stated that his rheumatoid arthritis affect 
multiple joints in his spine, hips, knees, ankles, wrist and 
fingers.  

To comply with the Note to Diagnostic Code 5002, there must 
be a clear consideration by RO adjudicators of the potential 
rating to be assigned based on "chronic residuals."  This 
means assigning an appropriate rating for each joint affected 
by gout and then combining under 38 C.F.R. § 4.25.  This is 
then compared to a possible rating under DC 5002 based on an 
"active process."

It does not appear that the RO has ever assigned an 
appropriate rating for each joint affected by rheumatoid 
arthritis and then compared the resulting combined rating 
with a rating that could be assigned based on the active 
process.  This must be done to determine, as required by the 
Note to Diagnostic Code 5002, which of the two rating methods 
provides for a higher rating.

Accordingly, the case is REMANDED for the following action:

1.   The RO should contact the veteran to 
obtain the information necessary to 
acquire the complete clinical records 
pertaining to any treatment for 
rheumatoid arthritis which are not 
currently of record.

2.  After the above development has been 
completed, schedule the veteran for an 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of any currently 
present rheumatoid arthritis to address 
the following matters:

Does the veteran have: a) weight loss, or 
b) severe impairment of health, or c) 
severely incapacitating exacerbations, or 
d) constitutional manifestations 
producing total incapacitation?

With respect to each joint affected by 
rheumatoid arthritis, state whether there 
is any: a) pain on use, including during 
flare-ups, b) weakened movement, c) 
excess fatigability or d) incoordination 
on movement.

With respect to each joint affected by 
rheumatoid arthritis, state whether pain 
significantly limits functional ability 
during flare-ups or when the joints are 
used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or 
no limitation of function, such facts 
must be noted in the report.  Each 
affected joint should be evaluated and 
discussed, separately.

3. Then the RO must readjudicate the 
claim.  In this readjudication, the RO 
must assign an appropriate rating for 
each joint affected by rheumatoid 
arthritis and then compare the resulting 
combined rating with a rating that could 
be assigned based on the active process.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

